Citation Nr: 1544406	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  13-03 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from September 1964 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

A June 2015 rating decision granted entitlement to SMC based on the need for aid and attendance.


CONCLUSION OF LAW

The appeal is moot by virtue of a June 2015 rating decision granting the benefit in full.  There remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected a timely appeal of a denial of entitlement to SMC based on the need of aid and attendance.  However, while the appeal was pending, entitlement to SMC was established by a June 2015 rating decision, with an effective date of April 28, 2015. 

In a September 2015 letter, the Veteran's accredited representative advised VA that the Veteran considers the appeal moot, as the benefit sought had been fully granted.   The Veteran's representative is authorized to make such a statement on behalf of the Veteran.  See Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  

The matter of the effective date for the award is not before the Board.  See, e.g., Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); Henderson v. West, 11 Vet. App. 245, 246 (1998).

Because there remains no justiciable case or controversy concerning, the appeal is dismissed.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014).


ORDER

The appeal is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


